Case 21-10176-JDW        Doc 16     Filed 03/08/21 Entered 03/08/21 15:39:17              Desc Main
                                   Document      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

  IN RE:                                                                      CASE NO.: 21­10176­JDW
                                                                                   CHAPTER 13
  Eurnell Hoyle,
    Debtor.

  _________________________________/

                                   REQUEST FOR SERVICE
        PLEASE TAKE NOTICE THAT the undersigned hereby appears on behalf of U.S.
 Bank, N.A., as Trustee, successor in interest to Wachovia Bank, National Association, as
 Trustee, for Mid-State Trust XI ("Secured Creditor"). Pursuant to Rule 2002 of the Federal Rules
 of Bankruptcy Procedure, the undersigned requests all notices given or required to be given and
 all papers required to be served in this case to creditors, any creditors committees, and any other
 parties-in-interest, be sent to and served upon the undersigned and the following be added to the
 Court's Master Mailing List:
           ROBERTSON, ANSCHUTZ, SCHNEID, CRANE & PARTNERS, PLLC
                    10700 ABBOTT’S BRIDGE RD, SUITE 170
                             DULUTH, GA 30097

                                                   Robertson, Anschutz, Schneid, Crane &
                                                   Partners, PLLC
                                                   Authorized Agent for Secured Creditor
                                                   10700 Abbott’s Bridge Rd, Suite 170
                                                   Duluth, GA 30097
                                                   Telephone: 470-321-7112 Ext 145

                                                   By: /s/Susana E. Lykins
                                                       Susana E. Lykins
                                                       Email: slykins@raslg.com
Case 21-10176-JDW        Doc 16     Filed 03/08/21 Entered 03/08/21 15:39:17       Desc Main
                                   Document      Page 2 of 2




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on March 8, 2021 , I electronically filed the foregoing
 with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
 via United States Mail to the following:

 EURNELL HOYLE
 103 NORTH ROAD
 HOLLY SPRINGS, MS 38635

 And via electronic mail to:

 ROBERT HUDSON LOMENICK, JR.
 P.O. BOX 417
 HOLLY SPRINGS, MS 38635

 LOCKE D. BARKLEY
 6360 I-55 NORTH SUITE 140
 JACKSON, MS 39211

 U. S. TRUSTEE
 501 EAST COURT STREET, SUITE 6-430
 JACKSON, MS 39201


                                               By: /s/ VJ Allen
                                               VJ Allen
                                               Email: viallen@rascrane.com
